MIDDLETON, P. J.:
Middleton, P. J., Mauck and Sayre, JJ., 4th District, sitting.
Ferguson instituted proceedings to restrain Porter ’rom collecting a certain judgment rendered in Mu-licipal Court against hen and one Temkin, the peti-ion alleging errors of law as well as fraud on the jart of Porter. It is claimed that Porter produced alse evidence in connection with the original trial md also that Ferguson was induced to abandon her fights of appeal and prosecution of error, by the promise of Porter that he would not attempt to col-eet the judgment from her, but would collect it from Temkin. There is no clear proof that false evidence was adduced nor does it appear very clearly what igreement was entered into between the parties. Held by the Court of Appeals in dismissing the petition:
1. Errors of law which may have intervened in the trial of a case in Municipal Court may not be inquired into by a court of equity in a proceeding to restrain the successful party in that suit from collecting his judgment, except in the case of fraud.
2. We regard the doctrine of Michael v. National Bank, 84 O. S. 370, as peculiarly applicable to this case. It was held there that “The fraud or undue advantage for which a court of equity will set aside a judgment or decree, must consist of extrinsic acts outside of and collateral to the matter actually tried by the first court and not related to the matter concerning ' which the judgment was rendered.”